                                                                                Case 3:14-cr-00306-WHA Document 890 Filed 07/15/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7                               IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                              UNITED STATES OF AMERICA,
                                                                                                                                          No. CR 14-00306 WHA
                               For the Northern District of California




                                                                         12                  Plaintiff,
                                                                         13     v.
                                                                         14                                                               REQUEST FOR
                                                                              LUKE D. BRUGNARA,                                           CLARIFICATION
                                                                         15                  Defendant.
                                                                         16                                               /
                                                                         17
                                                                         18          The Court has received the government’s response to defendant Luke Brugnara’s

                                                                         19   opposition to the order granting the government’s motion to return artwork (Dkt. No. 888). The

                                                                         20   government’s response states, “on June 27, 2019, the Ninth Circuit denied defendant’s request

                                                                         21   for a certificate of appealability” (Resp. at 2). However, the response also requests, “the Court

                                                                         22   hold its motion in abeyance and stay its order until the Ninth Circuit’s denial of defendant’s

                                                                         23   request for certificate of appealability is final” (Resp. at 4). By JULY 19 AT NOON, the

                                                                         24   government shall clarify whether defendant’s certificate of appealability is final, and if not, what

                                                                         25   more needs to occur before defendant’s certificate of appealability is final.

                                                                         26          IT IS SO ORDERED.

                                                                         27
                                                                         28   Dated: July 15, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
